Citation Nr: 1702168	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  02-06 371	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUE

Whether a September 1994 rating decision denying an evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disability may be revised or amended on the basis of clear and unmistakable error (CUE).


REPRESENTATION

Appellant represented by:	Winston P. Alcendor, Agent


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J.N. Moats, Counsel


INTRODUCTION

The Veteran served on active duty from August 1980 to August 1984. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2006 rating decision issued by the Department of Veterans Affairs (VA) New Orleans, Louisiana Regional Office (RO) located in Gretna, Louisiana. 

The Veteran testified at Board video conference hearings in July 2002 and July 2010 before different Veterans Law Judges.  The Veteran was offered the opportunity to testify before a third panel member; however, in June 2012, she waived her right to appear at an additional hearing before a third Veterans Law Judge.  See Arneson v. Shinseki, 24 Vet. App. 379 (2011).  Moreover, although prior Board decisions were required to be signed by a three member panel, the Veterans Law Judge who conducted the July 2002 hearing is no longer employed with the Board.  In turn, it is no longer necessary that a decision by the Board in this case be signed by a panel; and, thus, this decision has been signed by the Veteran Law Judge who conducted the July 2010 hearing as required by law.  

By way of background, in an April 2009 Memorandum Decision, the United States Court of Appeals for Veterans Claims (Court) found that the Veteran had filed a timely notice of disagreement with the RO's August 2006 CUE decision, placing the issue before the Board.  The Court also found that the issue of entitlement to an effective date prior to February 5, 1998 for the award of a 100 percent scheduler evaluation for schizoaffective disorder was inextricably intertwined with the Veteran's CUE claim and vacated a March 2007 Board decision denying this matter and remanded this issue as well.  In accordance with the Court's mandate, the Board remanded the Veteran's claims in December 2009.  Thereafter, the RO issued a statement of the case in February 2010 with respect to the CUE claim, and the Veteran filed a timely substantive appeal that same month.  

In September 2010, a three member panel of the Board again remanded the case.  Following further development, a three member panel of the Board issued a decision denying the appeal in August 2013.  The Veteran again appealed this decision to the Court.  In March 2016, the Court issued a Memorandum Decision, affirming the Board decision regarding the effective date claim; and vacating the Board's decision and remanding the CUE claim.

Further, the Board notes that in an April 2014 rating decision, the RO awarded basic eligibility to Dependents' Educational Assistance, effective March 24, 2013.  In October 2014, the Veteran submitted a notice of disagreement (NOD) with respect to effective date assigned.  The RO has not issued a statement to the case with respect to this matter.  However, the electronic Veterans Appeals Control and Locator System (VACOLS) also noted receipt of the NOD as to this claim.  As VACOLS indicates additional action is pending at the RO, this situation is distinguishable from Manlincon v. West, 12 Vet. App. 238 (1999), where a NOD had not been recognized.  As VACOLS reflects that the NOD has been recognized and that additional action is pending, Manlincon is not applicable at this time.

The Court Memorandum Decision noted that in her informal brief, the Veteran had raised the issues of service connection for depression, sleep disturbance, anemia and hepatitis A.  These matters have not been adjudicated by the RO and are not currently before the Board.  As such, they are referred back to the RO for appropriate action.  


FINDINGS OF FACT

1.  In an unappealed September 1994 rating decision, the RO increased the Veteran's rating for her psychiatric disability from 30 percent to 50 percent. 

2.  In assigning a 50 percent disability rating for the Veteran's psychiatric disability, the September 1994 rating decision was consistent with and reasonably supported by the evidence then of record, and the existing legal authority, and it did not contain undebatable error that would have manifestly changed the outcome.

3.  A final August 1995 rating action denied a rating in excess of the 50 percent for the Veteran's psychiatric disorder. 


CONCLUSION OF LAW

The RO's September 1994 rating decision, which assigned a 50 percent disability rating for the Veteran's psychiatric disability, is not clearly and unmistakably erroneous.  38 U.S.C.A. §§ 1131 , 5109A, 7104, 7105 (West 2014); 38 C.F.R. § 3.104 (a), 3.105(a), 3.160(d), 20.302, 20.1103 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Analysis

The Veteran contends that there was clear and unmistakable error in a September 1994 RO rating decision with regard to the assignment of a 50 percent disability evaluation for the Veteran's psychiatric disability.  

The RO issued the decision in question here on September 29, 1994.  In that decision, the RO granted a temporary total rating based on hospitalization until March 1, 1994, and it increased the Veteran's rating for her psychiatric disability from 30 to 50 percent, effective March 1, 1994.  In October 1994, the Veteran was advised of the decision and her appellate rights.  However, she did not enter a notice of disagreement as to the assigned evaluation for her psychiatric disability.  However, record shows that new and material evidence regarding the matter was received within one year of the issuance of the September 1994 rating decision.  In this regard, the Veteran was hospitalized again for her psychiatric disorder from January 1995 to March 1995.  As such, in an August 1995 rating decision, the RO granted a temporary total rating until April 1, 1995, and reajudicated the Veteran's increased rating claim.  However, the RO still denied a rating in excess of 50 percent.  The Veteran did not initiate an appeal from this determination and new and material evidence was not received within one year.  Therefore, the April 1995 rating decision is final.  38 U.S.C. § 7105(c) (West 1991) [38 U.S.C.A. § 7105(c) (West 2014)]; 38 C.F.R. §§ 3.104, 19.118, 19.153 (1995) [38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016)].  

Under the provisions of 38 C.F.R. § 3.105(a), previous determinations that are final and binding will be accepted as correct in the absence of clear and unmistakable error.  In order for a claim of CUE to be valid, there must have been an error in the prior adjudication of the claim; either the correct facts, as they were known at the time, were not before the adjudicator or the statutory or regulatory provisions extant at the time were incorrectly applied.  Phillips v. Brown, 10 Vet. App. 25, 31 (1997); Damrel v. Brown, 6 Vet. App. 242, 245 (1994); Russell v. Principi, 3 Vet. App. 310, 313-14 (1992) (en banc).  Further, the error must be "undebatable" and of the sort which, had it not been made, would have manifestly changed the outcome at the time it was made, and a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Id.  Simply to claim CUE on the basis that the previous adjudication improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE, nor can broad-brush allegations of "failure to follow the regulations" or "failure to give due process," or any other general, non-specific claim of "error" meet the restrictive definition of CUE.  Fugo v. Brown, 6 Vet. App. 40, 44 (1993).

Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts.  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  It is a very specific and rare kind of error of fact or law that compels the conclusion, as to which reasonable minds could not differ, that the result would have been manifestly different but for the error.  Fugo, 6 Vet. App. at 43.  

Where evidence establishes CUE, the prior decision will be reversed or amended.  For the purpose of authorizing benefits, the rating decision which constitutes a reversal of a prior decision on the grounds of CUE has the same effect as if the corrected decision had been made on the date of the reversed decision.  38 C.F.R. §§ 3.104(a), 3.400(k).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior final determination:

(1) [E]ither the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at that time were incorrectly applied;

(2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made"; and

(3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel, 6 Vet. App. at 245, quoting Russell, 3 Vet. App. at 313-14.

To raise a valid claim of CUE, the Veteran must state, with "some degree of specificity," what the error is and also provide "persuasive reasons" why the result would have been manifestly different but for the alleged error.  An assertion that the adjudicators had "improperly weighed and evaluated the evidence can never rise to the stringent definition of CUE."  Fugo, 6 Vet. App. at 43-44 (1993).  It must be remembered that there is a presumption of validity to otherwise final decisions, and that where such decisions are collaterally attacked, and a CUE claim is undoubtedly a collateral attack, the presumption is even stronger.

The relevant laws and regulations in effect in 1994 with respect to assignment of a disability evaluation for a psychiatric disability have since been revised.  Disability evaluations are determined by the application of the Schedule For Rating Disabilities, which assigns ratings based on the average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (1994).  

Under the rating criteria in effect in September 1994, a 50 percent evaluation is warranted with considerable impairment of social and industrial adaptability.

A 70 percent disability evaluation requires lesser symptomatology than the 100 percent evaluation as to produce severe impairment of social and industrial adaptability.  

A 100 percent disability evaluation requires active psychotic manifestations of such extent, severity, depth, persistence or bizarreness as to produce total social and industrial inadaptability.  38 C.F.R. Part 4, Code 9206 in effect prior to November 7, 1996.

Regulations in effect in 1994 also provided that, when the only compensable service-connected disability is a mental disorder assigned a 70 percent evaluation, and such mental disorder precludes a veteran from securing or following a substantially gainful occupation, the mental disorder shall be assigned a 100 percent schedular evaluation under the appropriate diagnostic code.  38 C.F.R. § 4.16(c) (1994).

The Global Assessment of Functioning (GAF) is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  The Diagnostic and Statistical Manual of Mental Disorders (4th ed.1994).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g. sometimes incoherent, acts grossly inappropriately, suicidal preoccupation) or inability to function in almost all areas (e.g. stays in bed all day; no job, home, or friends).  A GAF score between 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech at times illogical, obscure, or irrelevant), or where there is major impairment in several areas such as work or school, family relations, judgment, thinking, or mood (e.g., depressed and avoids friends, neglects family, and is unable to work).  A GAF score of 41 to 50 is defined as denoting serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  

Moreover, as in the instant case, with respect increase rating claims, the effective date assigned for an increased rating was either date of receipt of claim or date entitlement arose, whichever was later.  Further, the earliest date as of which is factually ascertainable that an increase in disability had occurred if claim is received within one year from such date otherwise, date of receipt of claim.  38 C.F.R. § 3.400(o) (1994).  

In this case, the Veteran has asserted that CUE exists in the September 1994 decision based on the following: that the evidence of record at the time of the decision (to include a March 1989 VA examination) showed that the severity and relapsing nature of her mental condition required a 100 percent scheduler evaluation or a total disability rating based on individual unemployability (TDIU) because she was precluded in engaging in and maintaining employment; that the Veteran was unable to file an appeal with the September 1994 decision on account of her psychiatric disability; and third, that the Social Security Administration (SSA) had determined that she was disabled since a date preceding the 1994 decision, i.e. August 31, 1993.  

The Board notes that with respect to the Veteran's assertions that she was unable to file an appeal to the September 1994 decision due to her mental disorder and that SSA had subsequently determined that she was disabled prior to the 1994 decision, in the March 2016 decision, the Court found that these arguments did not constitute CUE.  In this regard, the Board determined that the evidence showed that the Veteran was not so incapacitated by her psychiatric disability as to prevent her from filing an appeal.  Moreover, the Board observed that CUE claims must be based on the evidence then of record and the SSA decision was issued approximately eight years after the September 1994 RO decision.  Accordingly, the Court determined that the Board was not arbitrary or capricious, abused its discretion, or acted otherwise not in accordance with the law in rejecting them in its August 2013 decision.

However, the Court found that the Board interpreted the Veteran's first argument as alleging solely that the September 1994 RO decision failed to consider a March 1989 VA examination, which the Board rejected based on the presumption that the September 1994 RO did consider this evidence.  Nevertheless, the Board failed to address the Veteran's argument, liberally construed, that the evidence of record at the time of the 1994 RO decision demanded a 100 percent schedular evaluation or a grant of TDIU, that the RO undebatably erred in denying a 100 percent evaluation when the record demanded it, and that had such error not occurred, the outcome of the RO decision would have manifestly changed.  The Court continued that since the Board failed to address this argument, its reasons and bases for denying CUE were inadequate.  

The Court further directed that the Board must determine whether CUE exists in the September 1994 RO decision that denied an evaluation higher than 50 percent in light of evidence at the time that showed that the Veteran had been hospitalized frequently and repeatedly post-service for a severe mental disorder that included psychotic symptoms; that she repeatedly attempted to follow substantially gainful employment since military discharge in August 1984, but could not maintain
employment on each occasion because of the recurrence of her psychiatric disorder and its associated decompensation; that she was prescribed psychiatric and antipsychotic medications that interfered with her ability to secure and follow substantially gainful employment, that she had "severe" industrial disability; and that she received consistent GAF scores between 30 and 50, but no higher, ever since discharge.  The Court further directed that the Board must make its determination in the context of the VA regulations in effect in September 1994.

The basic facts of this case are not in dispute.  In January 1994, the Veteran filed a claim for a temporary total rating based on a period of hospitalization.  In a February 1994, the Veteran also filed a claim for an increase rating asserting that she was unable to do any work due to her psychiatric disability and the medication she was required to take for such disorder.  

Subsequent SSA records associated with the record included VA treatment records dated from January 1993, the year prior to the date of claim, which showed that the Veteran denied any major complaints and no side effects from lithium.  She was alert and oriented times four, memory was intact, and mood was calm and euthymic.  She was not suicidal, homicidal or psychotic.  Follow up treatment records continued to document the same.  A December 1993 record showed that the Veteran reported that she was watching her sister's new baby for a fee on an intermittent basis.   

In January 1994, the Veteran was hospitalized after not taking her medications for two weeks and becoming paranoid and delusional that medications were making her sick and family members were against her.  However, at time of her hospital discharge, the Veteran had shown good progress and was not overtly psychotic.  She denied hearing voices and suicidal behavior.  She promised to take medications, although she had gained little insight into her problems.  She had reached maximum benefit of treatment and was not a danger to self or others.  She had a GAF of 30 with past highest GAF of 50.  

After the Veteran was released from the hospital, a March 1994 VA record, which was also submitted with the SSA record, showed that the Veteran was sleeping okay with no side effects to medications.  She was alert and oriented times four.  Affect was appropriate and she was not suicidal or homicidal.  

The Veteran was afforded a VA examination in June 1994.  The examiner outlined the Veteran's mental health problems in service and noted that the Veteran had several hospital admissions after service.  However, since her last VA examination in March 1989, the Veteran had only been hospitalized one time in January 1994.  She was admitted in August 1989 for anemia where it was noted that she seemed depressed.  The examiner outlined the Veteran's most recent hospital course.  The Veteran reported that when she was first discharged, she felt kind of depressed, but then found out she was pregnant and felt a feeling of new life.  However, her boyfriend, the father of her child, had a relapse and used her credit cards to buy things and sell them to buy drugs.  Although he ended up going to jail, he was back in rehabilitation and allegedly staying away from drugs.  The Veteran lived with her sister who had two children that the Veteran helped to provide care.  

On mental status examination, the Veteran was alert and oriented to person and place.  Her mood was "kind of depressed".  Her affect was  appropriate to her mood.  Her thought process was goal directed.  The Veteran reported middle insomnia and a general feeling of discouragement.  She reported that the only sure cure for her nerves was death, but had no suicidal plans or intent.  She stated that she wished that she had more income so that she could get a place to live on her own.  Her judgment seemed fair to poor and her insight also seemed fair.   The Veteran was competent to manage her funds.  

Subsequently, in the September 1994 rating decision, the RO awarded a 50 percent disability rating, effective March 1, 1994,  The RO primarily relied on the January 1994 hospital report and the June 1994 VA examination report in making this determination.  The RO found that the evidence shows symptomatology of bipolar disorder, manic, competent.  The Veteran was taking medication and was not under the regular care of a therapist.  The Veteran was not working.  The RO concluded that the symptomatology was productive of considerable impairment of working ability consistent with an evaluation of 50 percent.  However, the evidence did not show psychotic symptomatology producing severe impairment of social and industrial adaptability to warrant a 70 percent evaluation.  The RO also found that the evidence did not support the Veteran contentions that her mental disorder and the medications she was prescribed prevent her from pursuing gainful employment.  

While the Board acknowledges that the RO did not specifically refer to all of the applicable laws and regulations, the Board notes that the absence of a specific reference to, or failure to cite, a controlling regulation in a rating decision does not mean it was not considered.  VAOPGCPREC 6-92 at para. 6 (Mar. 6, 1992).  Failure to discuss regulations does not constitute CUE as there is nothing to suggest that, had there been a written discussion of such regulations, a different result would have ensued.  Crippen, 9 Vet. App. at 421.  

Initially, with respect to the March 1989 VA examination, the Board recognizes that this examination found that the Veteran was suffering from more severe symptoms than the June 1994 examination.  Specifically, that examination found that the Veteran suffered from "severe" industrial disability and "moderate" social disability.  Nevertheless, the failure to specifically list this examination cannot be considered CUE.  In this regard, ROs are not required to specifically mention in their rating decisions the evidence they considered; instead, it is presumed that they reviewed all relevant evidence in the claims file.  Gonzales v. West, 218 F.3d 1378, 1380 (Fed. Cir. 2000).  Moreover, an earlier April 1989 rating decision that declined to increase the Veteran's disability rating explicitly considered the March 1989 examination, and it cited findings from that examination in the decision.  Importantly, this examination does not show that it was factually ascertainable that an increase was warranted one year prior to the date of claim submitted in February 1994.  See 38 C.F.R. § 3.400(o).  In other words, this examination did not address the severity of the Veteran's psychiatric disorder during the relevant period.  As such, it cannot be the basis of CUE.  

Again, in rendering the September 1994 decision, the RO primarily relied on the January 1994 hospitalization report and June 1994 VA examination report.  The RO determined that this evidence did not show that the Veteran met the criteria for a 70 percent rating or higher; or met the criteria for a TDIU.  As noted, a CUE claim must be based on the evidence in the record when the prior decision was rendered.  Pierce v. Principi, 240 F.3d 1348, 1353 (Fed. Cir. 2001).  Based on this evidence, the award of a 50 percent disability rating was not erroneous given the evidence at that time.  The award was factually supportable by the record at that time.  In this regard, although the Veteran was hospitalized for not taking her medications, at the time of discharge from the hospital, the Veteran had shown good progress and was not overtly psychotic.  She denied hearing voices and suicidal behavior.  She further promised to take medications.  In other words, although the hospital report showed severe symptoms at admission, it is clear that these symptoms were attributed to the fact that the Veteran had quit taking her medications.  However, at discharge, she was much improved.  

Likewise, the June 1994 VA examiner observed that the Veteran was alert and oriented to person and place.  Her mood was kind of depressed.  Her affect was appropriate to her mood.  Her thought process was goal directed.  The Veteran reported middle insomnia and a general feeling of discouragement, and while she reported that the only sure cure for her nerves was death, she had no suicidal plans or intent.  She stated that she wished that she had more income so that she could get a place to live on her own.  Her judgment seemed fair to poor and her insight also seemed fair.   The Veteran was competent to manage her funds.  This examination report fails to demonstrate that the Veteran's ability to establish and maintain effective or favorable relationships with people was severely impaired; or that her psychoneurotic symptoms were of such severity and persistence that there was severe impairment in the ability to obtain or retain employment.  In fact, the examiner noted that the Veteran was assisting in caring for her sister's children and had a boyfriend.  Moreover, the Veteran also expressed a desire to live on her own.  While the RO acknowledged that the Veteran was not working, it still determined that the pertinent evidence did not show she was unable to maintain employment.  

The Board recognizes that the GAF scores assigned in the hospital report are indicative of severe symptoms.  Importantly, a GAF score reflects merely an examiner's opinion of functioning levels and in essence represents an examiner's characterization of the level of disability that by regulation is not, alone, determinative of the appropriate disability rating.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996).  It is noted that a disability rating depends on evaluation of all the evidence, and an examiner's classification of the level of a psychiatric impairment, by words or by a GAF score, is to be considered but is not determinative of the percentage disability rating to be assigned.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (1995).  Moreover, the score was given while the Veteran was not taking her medications and thus, was hospitalized due to more severe symptoms.  Again, her symptoms had improved at discharge and the demonstrated symptomatology at the VA examination did not document such symptoms.  

It is apparent that the adjudicators reviewed the VA hospital report and VA examination in making a determination as to the disability rating assigned.  Moreover, the RO obviously applied the correct statutory and regulatory provisions to the correct and relevant facts.  Importantly, judgments as to the credibility and probative value of individual items of evidence are inherent in the function of VA adjudicators.  In the instant case, the Veteran is primarily claiming CUE based on the evaluation of the evidence by the RO.  However, a disagreement with how a prior adjudicator evaluated the facts does not establish CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995); Russell, supra.  

The Court has directed the Board to address the Veteran's argument, liberally construed, that the evidence in 1994 demanded a 100 percent schedular evaluation or a TDIU grant since it showed the Veteran had been hospitalized frequently and repeatedly post-service for a severe mental disorder that included psychotic symptoms; that she repeatedly attempted to follow substantially gainful employment since military discharge in August 1984, but could not maintain employment on each occasion because of the recurrence of her psychiatric disorder and its associated decompensation; that she was prescribed psychiatric and antipsychotic medications that interfered with her ability to secure and follow substantially gainful employment, that she had "severe" industrial disability; and that she received consistent GAF scores between 30 and 50, but no higher, ever since discharge.  

With respect to this, relevant regulations and case law at the time of the September 1994 decision, stressed that where an increase in the disability rating is at issue, the present level of disability is of primary concern, although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation.  Here, the evidence shows that prior to her January 1994 hospitalization, the Veteran had not been hospitalized for her psychiatric disorder since before the March 1989 VA examination, many years prior to her claim for an increase.  As discussed above, the GAF scores referenced were during a period of hospitalization and not reflective of her symptoms outlined in the subsequent VA examination.  Moreover,  the March 1989 examination that found severe industrial disability did not address the severity of her disability for the period in question and was considered in a prior rating decision.  Finally, the medical evidence during the relevant period did not show that the Veteran was unable to work due her psychiatric disorder and medications.  Rather, she was assisting her sister in caring for her two children.  Although this employment may not have been substantially gainful, full time employment, it still supports a finding that the Veteran did not meet the criteria for severe impairment warranting a higher rating and/or TDIU.  In sum, the RO did not err in giving more probative value to the current evidence then of record, the January 1994 hospital report and June 1994 VA examination, as opposed to evidence dating back to her discharge that may have showed more severe symptomatology.     

Accordingly based on the evidence of record, the Board is satisfied that the RO decision was a fair exercise in rating judgment.  Although the Veteran contends that the evidence was adequate at this time for a higher rating, for the above reasons, the Board does not find that CUE was committed.  Indeed, at bottom, this assertion amounts to a disagreement with how the evidence was weighted.  Such a contention does not constitute CUE.  

Moreover, aside from the specific assertions raised by the Veteran, the Board notes that VA did subsequently obtain records from the SSA, including the determination that she was disabled and the VA records supporting that decision.  Although the SSA decision was submitted after the September 1994 rating decision, as discussed above, included in those records are numerous VA treatment records dated in 1993 and 1994 that were not addressed in the September 1994 rating decision, but are considered to have been constructively part of the record.  See Bell v. Derwinski, 2 Vet. App. 611 (1992).  Nevertheless, despite this failure to review or mention these records, this failure does not meet the criteria for CUE, as the error is not undebatable and would not have changed the outcome at the time it was made.  These VA records detail the Veteran's regular treatment for her service-connected psychiatric disorder.  In large part, they show her suffering from symptoms less severe than those identified in the records that were considered by the adjudicator in the September 1994 rating decision, including the January to February 1994 hospitalization and the June 1994 VA examination.  Again, these records document that the Veteran was alert and oriented with no evidence of suicide or psychosis.  These records also documented that there was no side effects to medications.  Simply put, the failure to obtain or consider these VA treatment records in the September 1994 rating decision was not outcome-determinative, and it is not an error that would manifestly have changed the outcome of the prior decision.  See Damrel, supra; Hazan v. Gober, 10 Vet. App. 511, 522-23 (1997).

In light of the foregoing, the Board concludes that the correct facts, as known at the time, were before VA adjudicators who awarded a 50 percent disability rating and that the statutory and regulatory provisions extant at the time were correctly applied.  The Board finds that there was no error which was undebatable and of the sort which, had it not been made would have manifestly changed the outcome at the time it was made.  Accordingly, the appeal must be denied.


ORDER

The request to revise or reverse the September 1994 RO determination that denied an evaluation in excess of 50 percent for the Veteran's service-connected psychiatric disability is denied.



____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals








Department of Veterans Affairs


